United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
GENERAL SERVICES ADMINISTRATION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2104
Issued: February 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2007 appellant, through his attorney, filed a timely appeal from
September 11, 2006 and February 23, 2007 merit decisions of the Office of Workers’
Compensation Programs granting him a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a six percent permanent impairment of the
left lower extremity and a three percent permanent impairment of the right lower extremity.
FACTUAL HISTORY
This case is before the Board for the second time. In the first appeal, the Board set aside
a February 17, 2005 decision granting appellant a schedule award for a three percent impairment

of each lower extremity.1 It found that the opinion of Dr. Nicholas Diamond, an osteopath, did
not conform to the provisions of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) (A.M.A., Guides) and thus was of diminished probative
value. The Board further determined that Dr. Jatinkumar Ghandi, a Board-certified orthopedic
surgeon and Office referral physician, did not explain his finding that appellant experienced
radicular pain at L4-5. It remanded the case for further development.
On June 19, 2006 the Office referred appellant to Dr. Ghandi for an additional
impairment evaluation. The Office enclosed a February 21, 2006 progress report from
Dr. Mark J. Reiner, an osteopath and his attending physician, who discussed appellant’s
complaints of pain in the lumbar spine. Dr. Reiner listed findings of an antalgic gait without foot
drop and pain on straight leg raising.
In a report dated July 24, 2006, Dr. Ghandi reviewed the evidence of record and listed
findings on physical examination. He noted that Dr. Reiner did not mention muscle weakness in
his February 21, 2006 progress report. Dr. Ghandi indicated that a 2001 EMG revealed bilateral
S1 radiculopathy and left L5 dysfunction. He found no evidence of atrophy of the lower
extremities and “evidence of patchy sensory disturbance along both lower extremities which did
not follow [a] dermatome pattern.” Dr. Ghandi noted that appellant experienced pain from the
back radiating into the legs from the S1 nerve root and into the dorsum of the left foot which
suggested L5 nerve root involvement. He found that, according to Tables 15-15 and 15-18 on
page 424 of the A.M.A., Guides, appellant had a six percent impairment due to radiculopathy at
L5 and S1 on the left side and a three percent impairment due to radiculopathy at S1 on the right
side.
An Office medical adviser reviewed Dr. Ghandi’s report on August 31, 2006. He applied
Table 15-18 on page 424 of the A.M.A., Guides and found that the maximum impairment of the
S1 and L5 nerve roots due to pain was five percent. The Office medical adviser graded
appellant’s sensory loss of each nerve root as 60 percent according to Table 15-15 on page 424.
He multiplied the 60 percent grade deficit due to pain by the 5 percent maximum impairment of
the S1 and L5 nerve root to find a 3 percent impairment of both the S1 and L5 nerve root on the
left side.2 The Office medical adviser combined the three percent impairment of the S1 and L5
nerve roots, which yielded a six percent impairment of the left lower extremity. For the right
side, he multiplied the maximum impairment of the S1 nerve root, 5 percent, by a graded 60
percent maximum impairment, to find a 3 percent impairment of the right lower extremity.3 The
Office medical adviser noted that Dr. Ghandi did not find sensory loss following a dermatone on
examination but instead based his findings that appellant had an impairment due to radiculitis on
the EMG test.

1

Docket No. 05-1386 (issued February 8, 2006). The Office accepted that appellant sustained lumbar strain with
radiculopathy due to a July 12, 2001 traumatic injury. An October 26, 2001 electromyogram revealed bilateral
irritations at S1 and left-sided dysfunction at L5.
2

A.M.A., Guides 424.

3

Id. at 424, Tables 15-15 and 15-18.

2

By decision dated September 11, 2006, the Office granted appellant a schedule award for
an additional three percent impairment of the left lower extremity. The Office noted that he was
previously paid for a three percent impairment of each lower extremity. The period of the award
ran for 8.64 weeks from April 19 to June 18, 2004.
Appellant requested an oral hearing, which was held on December 11, 2006. At the
hearing, his attorney contended that a conflict existed between Dr. Diamond and Dr. Ghandi
regarding the extent of permanent impairment. In a decision dated February 23, 2007, the
hearing representative affirmed the September 11, 2006 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,4 and its
implementing federal regulations,5 sets forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.6 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.7
Section 15.12 of the fifth edition of the A.M.A., Guides describes the method to be used
for evaluation of impairment of the upper and lower extremities due to sensory and motor loss
from a spinal nerve or spinal cord impairment. The nerves involved are first identified. Then,
under Tables 15-15 and 15-16, the extent of any sensory and/or motor loss due to nerve
impairment is to be determined, to be followed by determination of maximum impairment due to
nerve dysfunction in Table 15-17 for the upper extremity and Table 15-18 for the lower
extremity. The severity of the sensory or motor deficit is to be multiplied by the maximum value
of the relevant nerve.8
ANALYSIS
On the prior appeal, the Board determined that Dr. Ghandi failed to sufficiently explain
his determination of the extent of appellant’s impairment in accordance with the A.M.A., Guides.
On remand, the Office referred appellant to him for a second impairment evaluation. In a report
dated July 24, 2006, Dr. Ghandi found sensory loss not following a specific dermatome and no
atrophy. He discussed appellant’s complaints of pain from the back radiating into the legs from
the S1 nerve root and into the dorsum of the left foot from an L5 nerve root. Dr. Ghandi noted
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

A.M.A., Guides 423; see also B.C., 58 ECAB ___ (Docket No. 06-925, issued October 13, 2006).

3

that a 2001 EMG “showed bilateral S1 radiculopathy with L5 dysfunction.” He determined that,
according to Tables 15-15 and 15-18 on page 424 of the A.M.A., Guides, appellant had a six
percent impairment due to radiculopathy at L5 and S1 on the left side and a three percent
impairment due to radiculopathy at S1 on the right side.
An Office medical adviser reviewed Dr. Ghandi’s report and concurred with his findings.
He determined that the maximum impairment of the S1 and L5 nerve root due to pain was five
percent.9 The Office medical adviser graded appellant’s pain as 60 percent of the maximum
according to Table 15-15 on page 424 of the A.M.A., Guides. He multiplied the 5 percent
impairment of the S1 and L5 nerve root on the left side by 60 percent, the graded impairment due
to sensory loss on Table 15-15 and found a 3 percent impairment of each nerve root, which he
combined to find a 6 percent impairment of the left lower extremity.10 For the right side, the
Office medical adviser multiplied the maximum impairment of the S1 nerve root, 5 percent, by a
graded 60 percent maximum impairment, to find a 3 percent impairment of the right lower
extremity.11 The findings of Dr. Ghandi and the Office medical adviser are in accordance with
the A.M.A., Guides and thus represent the weight of the medical evidence and establish that
appellant has no more than a six percent permanent impairment of the left lower extremity and a
three percent permanent impairment of the right lower extremity.
On appeal, appellant’s attorney contends that a conflict in medical evidence exists
between Dr. Diamond and Dr. Ghandi. The Board, however, reviewed Dr. Diamond’s report on
prior appeal and found that it was not in accordance with the A.M.A., Guides. Consequently, his
opinion is insufficient to create a conflict with Dr. Ghandi.
CONCLUSION
The Board finds that appellant has no more than a six percent permanent impairment of
the left lower extremity and a three percent permanent impairment of the right lower extremity.

9

Id. at 424, Table 15-18.

10

Id. at 424.

11

Id. at 424, Tables 15-15 and 15-18.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 23, 2007 and September 11, 2006 are affirmed.
Issued: February 1, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

